Title: From Benjamin Franklin to Jean de Neufville, 18 March 1779
From: Franklin, Benjamin
To: Neufville, Jean de


Sir
Passy March 18 1779
I hope you got safe home & had a happy meeting with your Family & Friends; and that you will succeed in your Undertaking.
I have considered the Memorial of the Person who calls himself Baron de Mons, & have made some Inquiries. I have since your Departure received a long Letter from Me. La Baronne de Mons. Upon the whole I am of Opinion that their Story is all a Fiction, and that they are Imposters and have no such Estates in America. I give you this Information, that you may be careful in making farther Advances to them. She writes from Altona. I have the Honor to be &c.
M. Neufville
